Exhibit 10.38

UK Participants Eligible for Executive Severance and CIC Plan

Stock Option Award Agreement

 

(Nonstatutory Stock Option Under

Stericycle, Inc. 2017 Long-Term Incentive Plan)

 

 

Stericycle, Inc., a Delaware corporation (the Company), grants to the following
employee of the Company or one of its Subsidiaries (Participant, with the
relevant company employing the Participant being Employer), as of the following
grant date (the Grant Date), a nonstatutory stock option (the Option) to
purchase the following number of shares of Common Stock (the Option Shares), at
the following purchase price per share (the Exercise Price), exercisable in
installments in accordance with the following and the other terms and conditions
of this Award Agreement:

Participant:%%FIRST_NAME%-% %%LAST_NAME%-%

Grant Date:%%OPTION_DATE,’Month DD, YYYY’%-%

Number of Option Shares:%%TOTAL_SHARES_GRANTED,’999,999,999’%-%

Exercise Price Per Share:$$OPTION_PRICE,’999,999,999.9999’%-%

Vesting Schedule:[Insert Applicable Vesting Schedule]

Latest Expiration Date:%%EXPIRE_DATE_PERIOD8,’Month DD, YYYY’%-%

 

Terms of Option

1.Plan. The Option has been granted under the Stericycle, Inc. 2017 Long-Term
Incentive Plan (the Plan), which is incorporated into this Award Agreement by
reference.  Unless otherwise provided herein, all capitalized terms used in this
Award Agreement without being defined have the same meanings attributed to them
in the Plan.

2.Vesting/Exercisability.  The Option shall vest and shall become exercisable
with respect to the number of Option Shares subject thereto in accordance with
the Vesting Schedule set forth above provided that Participant’s Termination
Date has not occurred as of the applicable vesting date.  Any portion of the
Option that is not vested and exercisable as of Participant’s Termination Date
shall be forfeited and Participant shall have no further rights with respect
thereto.  In no event shall the Option continue to vest after Participant’s
Termination Date.  Notwithstanding the foregoing:

(a)The Option shall vest and shall become exercisable as to all Option Shares
then subject to the Option upon Participant’s Termination Date if Participant’s
Termination Date occurs on account of  death.  

(b)The Option is subject to forfeiture and automatic cancellation as provided in
the Employee Covenant Agreement referred to in Paragraph 7 of this Award
Agreement . In addition, Participant may be required to repay the Company the
net proceeds from the sale of any Option Shares as also provided in the Employee
Covenant Agreement.

 

AMECURRENT 731377690.2 15-Feb-19 10:36

--------------------------------------------------------------------------------

 

(c)If (i) a Change of Control occurs prior to the date on which the Option is
fully vested, (ii) on or within 12 months following the Change of Control (the
Protected Period), Participant’s Termination Date occurs as a result of a
Qualifying Termination (as defined in subparagraph (d)), and (iii) the Release
Requirements (as defined in subparagraph (d)) are satisfied as of the date that
is 60 days following Participant’s Termination Date, then the Option shall
become fully vested with respect to all of the Option Shares subject thereto as
of the Termination Date (to the extent not already vested).

(d)For purposes of this Award Agreement :

(i)A Qualifying Termination means the occurrence of Participant’s Termination
Date by reason of (I) termination by the Company or a Subsidiary without Cause
or (II) termination by Participant for Good Reason (as defined below).

(ii)Participant’s Termination Date shall be considered to have terminated for
Good Reason if (A) without Participant’s consent, one or more of the following
actions or omissions occurs: (I) a material reduction in Participant’s base
salary or bonus opportunity as in effect immediately prior to the Change of
Control, (II) a material reduction in the level of Participant’s incentive plan
participation (without replacement of substantially equal value) as in effect
immediately prior to the Change of Control, (III) the elimination (without
replacement) of a material benefit provided to Participant immediately prior to
the Change of Control, (IV) Participant is required to be based at any office or
location more than 50 miles from Participant’s office or location in effect
immediately prior to the Change of Control, (V) any material diminution in
Participant’s authority, duties or responsibilities as in effect immediately
prior to the Change of Control, or (VI) any material breach of this Award
Agreement or the Plan by the Company or the Committee, (B) Participant notifies
the Company in writing of the event constituting Good Reason within 90 days
after the occurrence of such event and within the Protected Period, (C) the
Company has not cured the event constituting Good Reason within 30 days
following receipt of the notice from Participant, and (D) Participant terminates
employment within 5 days following expiration of the cure period.  For the
avoidance of doubt, a delay in the delivery of a notice of Good Reason or in
Participant’s termination following the lapse of the cure period shall
constitute a waiver of Participant’s ability to terminate for Good Reason under
this Award Agreement.

(iii)The Release Requirements will be satisfied as of any date provided that, as
of such date, Participant (A) has timely delivered to the Company a general
waiver and release of claims in favor of the Company and related parties (the
Release) in such form provided by the Company in its sole discretion and with
such terms and conditions (which shall include, but are not limited to,
non-competition, non-solicitation, confidentiality, and other restrictive
covenants, as well as the events that shall result in the forfeiture,
recoupment, and/or claw-back of the benefits provided under this Award Agreement
and the

2

AMECURRENT 731377690.2 15-Feb-19 10:36

--------------------------------------------------------------------------------

 

Plan) as are reasonably acceptable to the Company, (B) Participant does not
revoke the Release, and (C) the revocation period related to such Release has
expired.

3.Expiration.  The Option shall expire and shall no longer be exercisable after
the Expiration Date as defined in the Plan (which generally provides that if the
Participant’s Termination Date occurs for any reason other than death,
Disability, or Cause, the Expiration Date will be the 90th day after the
Termination Date) but in no event later than the Latest Expiration Date as set
forth above.  Notwithstanding the definition of Expiration Date under the Plan,
however, if Participant’s Termination Date occurs on account of Retirement (as
defined below), the Option shall remain exercisable until the earlier of the 12
month anniversary of Participant’s Termination Date or the Latest Expiration
Date set forth above.  For purposes of this Agreement, Participant’s Termination
Date shall be considered to have occurred on account of “Retirement” if his
Termination Date occurs on or after the date that (a) he has attained age 65 or
(b) he has attained 55 and completed at least 10 years of continuous service
with the Company and its affiliates and provided that his Termination Date does
not occur for any other reason other than Retirement (including termination for
Cause).

4.Manner of Exercise. The Option may be exercised in respect of a whole number
of Option Shares (and only in respect of a whole number) by written notice of
exercise to the Committee (or its designee) at the Company’s principal executive
offices (which are currently located at 28161 North Keith Drive, Lake Forest,
Illinois 60045), which is received prior to the Option’s Expiration Date,
together with (a) full payment of the Exercise Price of the Option Shares in
respect of which the Option is exercised and (b) full payment of an amount equal
to the Option Tax Liability (as defined in Paragraph 7) and any NIC Liability
(as defined in Paragraph 8) in connection with the exercise if any (unless
arrangements satisfactory to the Company for its payment have been made).

In addition, the exercise of the Option shall be subject to any procedures and
policies in effect at the time of exercise that the Committee has adopted to
administer the Plan.

5.Manner of Payment. Subject to the following provisions, the full Exercise
Price for Option Shares purchased upon the exercise of the Option shall be paid
in cash at the time of such exercise (except that, in the case of an exercise
arrangement approved by the Committee and described below, payment may be made
as soon as practicable after the exercise).  

Participant may also elect to pay the Exercise Price (and any applicable
withholding taxes) upon the exercise of an Option by irrevocably authorizing a
third party approved by the Committee to sell shares of Common Stock (or a
sufficient portion of the shares) acquired upon exercise of the Option and remit
to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price and any tax withholding resulting from such exercise.

Payment of the Option Tax Liability shall be made in cash or by such other
method of payment agreed to by the Company in accordance with Paragraph 7.
Payment of any NIC Liability shall be made in accordance with Paragraph 7 and
the terms of the Joint Election.

3

AMECURRENT 731377690.2 15-Feb-19 10:36

--------------------------------------------------------------------------------

 

6.Tax Consequences. Participant understands and acknowledges that he or she
should take advice from an appropriate independent professional adviser in
respect of (i) the United Kingdom taxation implications of the grant, exercise
(and the acquisition of shares pursuant to the exercise), assignment, release,
cancellation or any other disposal of the Option (a Trigger Event) and any sale
or disposal of the Option Shares; and (ii) the United Kingdom taxation indemnity
provisions in Paragraphs 7(a) and 7(b).

7.Participant’s Taxation Indemnity

(a)To the extent permitted by law, Participant agrees to indemnify and keep
indemnified the Employer and the Employer as trustee for and on behalf of any
related corporation (for example, the Company), in respect of any liability or
obligation of the Employer and the related corporation to account for income tax
(under PAYE or any other taxation provisions) and primary (Class 1) National
Insurance contributions (NICs) in the United Kingdom to the extent arising from
a Trigger Event or arising out of the acquisition, retention or disposal of the
Option Shares.

(b)The Company shall not be obliged to allot and issue any Option Shares or any
interest in Option Shares pursuant to the exercise of the Option unless and
until Participant has paid to the Employer such sum as is, in the opinion of the
Company, sufficient to indemnify the Employer in full against any liability the
Employer has to account to HMRC for any amount of, or representing, income tax
or primary NICs (the Option Tax Liability) and to pay to the Company (as agent
for the Employer) or to the Employer the amount of any NIC Liability (as defined
in Paragraph 8), or Participant has made such other arrangement as in the
opinion of the Company will ensure that the full amount of any Option Tax
Liability or NIC Liability will be recovered from Participant within such period
as the Company may then determine.

(c)In the absence of any such other arrangement being made, the Company shall
have the right to retain out of the aggregate number of Option Shares to which
Participant would have otherwise been entitled upon the exercise of the Option,
such number of Option Shares as, in the opinion of the Company, will enable the
Company to sell as agent for Participant (at the best price which can reasonably
be expected to be obtained at the time of the sale) and to pay over to the
Employer sufficient monies out of the net proceeds of sale, after deduction of
all fees, commissions and expenses incurred in relation to such sale, to satisfy
Participant’s liability under the indemnity given in Paragraph 7(a), and to
cover any NIC Liability.

8.Employer’s NICs. Participant is required to enter into a joint election with
the Employer pursuant to which the whole of the liability of the Employer to
secondary (class 1) NICs arising in relation to the Option (the NIC Liability)
is transferred to Participant, as provided in paragraph 3B of Schedule 1 to the
Social Security Contributions and Benefits Act 1992, in such form as the Company
may reasonably require (the Joint Election).  The Option may not be exercised
before a Joint Election has been entered into by Participant in relation to it,
and if Participant has not entered into such a Joint Election by the date
reasonably required by the Company the Company may upon giving notice to
Participant to that effect cause the Option to lapse.  Participant shall pay the
amount of the NIC Liability to the Company or the Employer

4

AMECURRENT 731377690.2 15-Feb-19 10:36

--------------------------------------------------------------------------------

 

to enable the Employer to account for the NIC Liability in accordance with the
terms of Paragraph 7 and the Joint Election.

9.Transferability. The Option may not be transferred, assigned or pledged
(whether by operation of law or otherwise), except as provided by will or the
applicable laws of intestacy. The Option shall not be subject to execution,
attachment or similar process.

10.Interpretation/Administration. This Award Agreement is subject to the terms
of the Plan, as the Plan may be amended, but except as required by applicable
law, no amendment of the Plan after the Grant Date shall adversely affect
Participant’s rights in respect of the Option without Participant’s consent.

If there is a conflict or inconsistency between this Award Agreement and the
Plan, the terms of the Plan shall control. The Committee’s interpretation of
this Award Agreement and the Plan shall be final and binding.

The authority to manage and control the operation and administration of this
Award shall be vested in the Committee, and the Committee shall have all powers
with respect to the Award and this Award Agreement as it has with respect to the
Plan.  Any interpretation of this Award Agreement by the Committee and any
decision made by it with respect to the Award or this Award Agreement is final
and binding on all persons.

11.No Employment Rights, No Compensation for Loss. Nothing in this Award
Agreement shall be considered to confer on Participant any right to continue in
the employ of the Company or a Subsidiary or to limit any  right the Employer or
the Company or another Subsidiary (if Participant's employer) may have to
terminate Participant’s employment. Under no circumstances on ceasing to be in
employment or service of the Company or a Subsidiary will Employee be entitled
to any compensation for any loss of any right or benefit or prospective right or
benefit under the Plan which Employee might otherwise have enjoyed whether such
compensation is claimed by way of damages for wrongful dismissal or other breach
of contract or by way of compensation for loss of office or otherwise howsoever.

12.No Stockholder Rights. Participant shall not have any rights as a stockholder
of the Company in respect of any of the Option Shares unless and until shares of
Common Stock are issued to Participant following the exercise of the Option.

13.Data Protection.  The Company and any Subsidiary will process Participant’s
data in accordance with:

(a)the applicable data privacy policy or policies adopted by the Company or any
Subsidiary; and

(b)any data privacy notice(s) provided to Participant covering the processing of
Participant’s data in connection with the Plan.

14.Governing Law. This Award Agreement shall be governed in accordance with the
laws of the State of Illinois.

5

AMECURRENT 731377690.2 15-Feb-19 10:36

--------------------------------------------------------------------------------

 

15.Binding Effect. This Award Agreement shall be binding on the Company and
Participant and on Participant’s heirs, legatees and legal representatives.

16.Adjustment.  The Option, the number and kind of shares subject to the Option
and the Exercise Price per share shall be subject to adjustment by the Committee
in accordance with the terms of the Plan.

17.Acceptance. The Company shall be bound by this Agreement as of the Grant
Date, but the Option shall not be capable of exercise until the grant of the
Option has been accepted by Employee in accordance with the Company's online
administration system for the Plan. By accepting the grant of the Option
Employee agrees to be bound by all the terms and conditions of this Agreement.
If Employee has not accepted the grant of the Option by the time specified by
the Company (which shall give a reasonable time for acceptance by Employee) the
Company may upon giving notice to Employee to that effect cause the Option to
lapse.

 

6

AMECURRENT 731377690.2 15-Feb-19 10:36